Citation Nr: 1751154	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for status post right shoulder clavicular resection (right shoulder disability) to include whether a separate compensable rating is warranted for neurological disorder of the upper right extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from December 2001 to April 2007. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In May 2015, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for his right shoulder disability.  He appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Veteran and the Secretary of Veterans Affairs (the Parties) filed a Joint Motion for Partial Remand (JMPR).  The Parties requested that the Court vacate the Board's decision insofar as it denied a disability rating in excess of 20 percent for right shoulder disability and remand the matter for actions consistent with the JMPR.  The Court adopted the JMPR and remanded the matter to the Board for further consideration.  

In February 2017, the Board remanded the appeal for further development. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

For the entire appeal period, the Veteran's right shoulder disability was manifested by pain on motion of his right arm at shoulder level; but no weakness, fatigability, incoordination, additional loss of motion due to pain, or neurological disorders of the right upper extremity are present. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right shoulder disability and neurological disorders of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5203, 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2016); 38 C.F.R. § 3.159(b) (2017). 

A standard October 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in May 2017 which includes findings as to the functional impairment of his right shoulder disability and neurological disorders of the right upper extremity.  

As noted above, the Board remanded this matter in February 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in August 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's right shoulder disability and neurological disorders of the right upper extremity, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3(2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45(2017).

The Veteran's right shoulder disability has been assigned an evaluation of 20 percent under the DC 5203.  The Veteran is right handed, so ratings are for the major extremity.  It has been asserted that a higher evaluation is warranted due to the deteriorating conditions of his right shoulder disability and neurological disorders of the right upper extremity.  The Board notes that because the language of DC 5203 states that a shoulder disability involving impairment of the scapula or clavicle be rated under the criteria in DC 5203 or under impairment of function of the contiguous joint, separate ratings under both DC 5203 and DC 5201 are not available as the use of the word "or" indicates that the rating be under one or the other of the provisions, but not both.  38 C.F.R. § 4.71a, DC 5203.  Thus, separate ratings under both DC 5201 for impairment of the contiguous joint and DC 5203 for impairment of the clavicle are not appropriate.

Throughout the course of the appeal, the Veteran's right shoulder disability has been evaluated under 38 C.F.R. § 4.71a, DC 5203, governing impairment of the clavicle or scapula.  Under DC 5203, a 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  Under DC 5203, a 20 percent evaluation is the highest possible.  However, DC 5203 also allows assignment of an evaluation based on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, DC 5203. 

In this case, the contiguous joint is the right shoulder.  Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion) an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.  

There is no evidence relevant to this claim in the year prior date of the Veteran's claim for an increased rating.  In October 2012, VA afforded the Veteran an examination to address the severity of his right shoulder disability.  The examiner filled out a disability benefits questionnaire, starting it by noting the Veteran's dominant side was the right side.  The Veteran had presented complaining that his right shoulder, having undergone a distal clavicular resection in April 2006, had worsened.  The Veteran reported flare-ups that impacted the function of his arm.  Specifically, he explained that when "doing anything overhead", his shoulder would give out.  He reported there was a section in his arm that was numb and painful

Initial range of motion measurements taken with a goniometer showed right shoulder flexion at 120 degrees with objective evidence of painful motion beginning at 0 degrees.  Right shoulder abduction ended at 120 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The range of motion values after the repetitive use testing were the same as the initial values.  The examiner noted that the Veteran did not have additional range of motion loss in the right shoulder following repetition.  However, the Veteran did have less movement than normal in his right shoulder, with pain on movement present as well.  There was localized tenderness in the right shoulder.  

The examiner reported a negative history of mechanical symptoms such as clicking or catching.  There was also a negative history of recurrent dislocation of the scapulohumeral joint

The Veteran did not have an acromioclavicular joint condition or any other impairment of the clavicle or scapula, including malunion, nonunion, or dislocation of the clavicle or scapula, with or without loose movement.  

In reaching the above conclusions, the examiner indicated that imaging studies of the shoulder had been performed, and the results had been reviewed for the examination.  The x-rays, taken in October 2012, showed signs of a previous resection of the distal clavicle with postsurgical change.  The humeral head appeared normal, and the glenohumeral joint space was well-maintained.  There was no presence of degenerative or traumatic arthritis.  

In July 2014, VA again afforded the Veteran an examination to assess the severity of his right shoulder disability.  After the initial interview, which revealed the same information already discussed from the October 2012 examination, the examiner provided the range of motion values as measured by a goniometer.  Right shoulder flexion was 90 degrees with pain at the end.  Right shoulder abduction was 70 degrees with pain at the end.  The Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional loss of motion.  The examiner also denied there being any ankylosis.  The Veteran denied a history of any mechanical symptoms, and noted the negative history of recurrent dislocation of the scapulohumeral joint.  The right shoulder was positive for the crank apprehension and relocation test.  

There was a negative history for malunion or nonunion of the clavicle or scapula, but the examiner did note tenderness on palpation of the acromioclavicular joint.  Recently obtain x-ray images showed no evidence of degenerative or traumatic arthritis.  Noting the residuals of partial resection of the distal right clavicle, the examiner opined that it was an otherwise unremarkable examination.  

The x-rays taken for the July 2014 VA examination showed a partial resection of the distal right clavicle.  There was no evidence of dislocation or acute fracture.  

After a thorough review of the record, the Board found that a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted at any time during the pendency of the appeal under DCs 5203 because malunion with loose motion, nonunion, or dislocation of the right clavicle or scapula have not been shown.  

Similarly, an increased disability rating was not warranted under DC 5201.  The medical evidence of record did not reflect limitation of motion of the arm at midway between the side and shoulder level (45 degrees), or major arm motion of 25 degrees from the side.  Specifically, the July 2014 examination report, which reflects the most severe symptoms of the Veteran's right shoulder disability of record, shows abduction to 70 degrees on account of pain and flexion to 90 degrees on account of pain.  

In May 2017 the, VA again afforded the Veteran an examination to access the severity of his right shoulder.  Range of motion and functional limitation of the right shoulder tested abnormal with the Flexion at 0 to 95 degrees, abduction at 0 to 100 degrees, external rotation at 0 to 90 degrees, and internal rotation at 0 to 90 degrees.  The examiner noted that the Veteran had trouble reaching over his head and that he had tenderness of the joint or associated soft tissue.  The examiner also noted that the Veteran's right shoulder disability does not have any additional effect on the range of the Veteran's shoulder motion.  Nor does the Veteran's scar on his right shoulder cause him any pain or instability.  Furthermore the examiner found no evidence of degenerative or traumatic arthritis in the Veteran's right shoulder.  

Lastly, in a May 2017 VA examination, the Veteran underwent a neurological examination in conjunction with his right shoulder disability examination.  The examiner noted under diagnosis the Veteran does suffer from dull intermittent pain in his right upper extremity.  The examiner also noted that the Veteran has complained of mild paresthesias of his right upper extremity, but that the Veteran did not suffer from constant pain or numbness of his right upper extremity.  The examiner noted that the Veteran does not have a neurological condition of his right shoulder.  The Examiner noted that there is no evidence of neurological pain of the Veteran's right upper extremity as all radial nerve test results were normal.

Throughout the appeal the Veterans range of motion has remained consistent.  See October 2012, July 2014, and May 2017 VA examinations.  Other records on file reveal no other significant changes.

As noted above, under diagnostic code DC 5203, a 20 percent disability rating is assigned when the evidence demonstrates nonunion of the clavicle with loose movement or dislocation of the clavicle.  38 C.F.R. § 4.71a.  Under diagnostic code 5201a 30 percent rating may be assigned for limitation of arm motion midway between side and shoulder level.  38 C.F.R. § 4.71a. 

Here the Veteran has at most slight limitation of flexion and abduction, with normal external and internal rotations and essentially normal other findings.  There is no history of evidence that would warrant a higher evaluation than the current 20 percent rating assigned.  His limitation is at worse at shoulder level, warranting a 20 percent rating.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2017). See DeLuca, supra, Mitchell, supra. The Board recognizes the Veteran's complaints of pain and functional loss as a result of his shoulder disability.  Although the May 2017 VA examiner noted right shoulder Flexion at 0 to 95 degrees, abduction at 0 to 100 degrees, external rotation at 0 to 90 degrees, and internal rotation at 0 to 90 degrees, with objective evidence of painful motion, the examiner noted that it did not appear that there was any increased loss of function after repetitive motion of three repetitions and the Veteran reported in the negative regarding flare-ups.  The Board has considered the Veteran's complaints of pain throughout the range of motion, but finds that his right shoulder is not functionally limited beyond the rating assigned. 

Thus, based on the aforementioned evidence, the preponderance of the evidence is against finding that the Veteran has approximated the schedular requirements for an increased rating in excess of 20 percent for his right shoulder disability and neurological disorder of his upper extremity.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER
Entitlement to an increased rating in excess of 20 percent for status post right shoulder clavicular resection (right shoulder disability) to include a separate compensable rating for a neurological disorder of the upper right extremity is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


